--------------------------------------------------------------------------------

Exhibit 10.1
 
CATERING SERVICE AGREEMENT




This catering service agreement (the “Agreement”) is made by and between,


Party A: Watts Valve Ningbo Co., Ltd., having its principle place of business at
536 Mingzhou Road West, Beilun, Ningbo, PRC


Party B: Ningbo Yiji Supply Chain Management Co., Ltd, having its principle
place of business at Plant #11, 599 Hengshan Road West, Beilun, Ningbo, PRC


Party A and Party B shall be referred to hereinafter collectively the “Parties”
or individually a “Party”.


After friendly discussion, the Parties agree as follows with respect to the
provision of catering service by Party B for Party A’s employees at Party A’s
cafeteria (the “Cafeteria”):




Article 1.  The Service, Service Term, and Main Terms and Conditions


1.1           The Service
(1)  
Party A shall inform Party B of the numbers of cafeteria customers in advance as
follows:

 
Lunch
:
Before 9:30 a.m.
 
Dinner
:
Before 3:00 p.m.
 
Late night meal
:
Before 5:00 p.m.



(2)  
According to the number provided by Party A, Party B shall provide meals in line
with the following requirements:



For Lunch (including two sets): Party B shall provide 11 dishes, including 5
meat dishes, 3 half-meat half-vegetable dishes and 3 vegetable dishes. Each
Party A’s employee may choose one meat dish, one half-meat half-vegetable dish
and one vegetable dish together with soup of the day and rice based on his/her
personal taste.


For Dinner (including two sets): Party B shall provide 7 dishes, including 3
meat dishes, 2 half-meat half-vegetable dishes and 2 vegetable dishes. Each
Party A’s employee may choose one meat dish, one half-meat half-vegetable dish
and one vegetable dish according to his/her personal taste.


Fruit shall be provided on every Mondays and Fridays, adequate rice shall be
provided every day.
 

 
 
1

--------------------------------------------------------------------------------

 
The price for each set of meal per the above standard is RMB7 per person.


(3)  
Party B shall be responsible for organizing and coordinating its own employees
to provide catering service to Party A, and shall be solely responsible for its
own profits and losses.



(4)  
Party B shall ensure that the food be supplied with adequate quantity and in
warm and healthy condition.



1.2           Service Term
Six months, commencing on August 24, 2010 and ending on February 23, 2011.


1.3           Cafeteria Customers
Service shall be limited only to Party A’s employees.


1.4           Party B’s Entry into the Cafeteria
Party A shall carry out all necessary procedures to allow Party B to entry into
the Cafeteria, make a checklist for all the existing facilities and equipments
in the Cafeteria and hand them over to Party B.


1.5           Provision and Maintenance of the Facilities and Equipments
Party A shall be responsible for the provision of the facilities and equipments
necessary for the Cafeteria. Party B shall be responsible for the provision of
the utensils necessary for the catering service (such as trays, dishes, large
soup containers). Party B shall be responsible for the collection and cleaning
of soup containers and other utensils in the Cafeteria after each meal service.
Party A shall be responsible for the maintenance and replacement of facilities
and equipments due to design defect or normal wear and tear after delivery.


1.6           Service Hours and Settlement of Balance Due
(1)
Party B shall deliver the food to the Cafeteria located within Party A’s factory
site at the time designate by Party A (lunch: 11.05a.m.; dinner: 16.50p.m.; and
late night meal: N/A). Party A’s employees shall slide their dining pass-cards
for catering service.



(2)
Party B shall check the account payable with Party A before the 24th day of
every month according to the transaction history of the employees’ dining
pass-cards. After confirmation, Party A shall pay the confirmed amount for that
month by bank account transfer before the 10th day of the next month.

 

 
 
2

--------------------------------------------------------------------------------

 


Article 2.   Rights and Obligations of Party B


2.1  
Rights of Party B

(1)  
Party B has the right to manage and operate the Cafeteria at its own discretion,
including organization and coordination of its employees, procurement of raw
materials and formulation of cafeteria management rules.



(2)  
Party B’s employees are entitled to safety right and shall be treated equally.



(3)  
Party B is entitled to require the cafeteria customers to comply with the dining
rules and keep the Cafeteria clean and hygienic.



(4)  
Party B has the right to refuse to provide catering service to any employee out
of the stipulated service hours.



2.2  
Obligations of Party B

(1)  
Party B shall strictly comply with the Law of People's Republic of China on Food
Hygiene, the Measures of Ningbo Municipality on the Administration of Catering
Service and Food Hygiene together with Party A’s regulations in connection with
safety, environment protection and hygiene, and establish a system of food
hygiene administration to prevent the food hygiene accidents.



(2)  
The employees assigned by Party B shall pass the physical examination and hold
the health certificates for work.



(3)  
Party B shall utilize and maintain the facilities and equipments provided by
Party A in a correct and proper manner. In case any purchase of new facilities
and equipments is needed, Party B may only purchase such facilities and
equipments with Party A’s prior written consent.



(4)  
Party B must provide relevant management system assurance process to the
satisfaction of the requirements of Party A’s the monitoring system.





Article 3.   Rights and Obligations of Party A


3.1  
Rights of Party A

(1)  
Party A has the right to check whether Party B complies with the regulations in
relation to safety, environment protection and hygiene, to inspect at random the
cafeteria hygiene, food quality and purchase invoices. For any non-compliance,
Party A is entitled to require Party B to rectify it within specified time
period.



(2)  
Party A has the right to relay cafeteria customers justified opinions and
complaints to Party B, and require Party B to coordinate and resolve the said
opinions and complaints properly.



(3)  
Party A has the right to consult with Party B regarding to the additional meal
supply out of service hours.



(4)  
Party A has the right to ask Party B to assist Party A in its non-routine
employee satisfaction survey. Party A has the right to terminate this Agreement
if the overall satisfaction survey result is lower than 50% for three times.



(5)  
Party A has the right to check the food and the food hygiene administration
system of Party B in accordance with Party A’s own criteria.



3.2  
Obligations of Party A

(1)  
Party A shall provide orientation trainings for the employees assigned by Party
B including Party A’s regulation on safety, environment protection and hygiene.



(2)  
If the number of catering customs will increase or decrease by more than twenty
(20), Party A shall notify Party B one day in advance to allow Party B to adjust
accordingly.



 
 
3

--------------------------------------------------------------------------------

 

 
Article 4.   Modification, Cancellation and Termination of the Agreement


4.1  
The Agreement shall be binding upon both parties after taking effective. Neither
party may modify or cancel this Agreement at its discretion. In the event that
one Party deems any modification or termination of this Agreement necessary, it
shall give a one-month prior notice to the other Party, and this Agreement will
be so modified or terminated if the Parties enter into a new written agreement
after consultation.



4.2  
If Party B is in breach of the provision of Article 2.2 (1) and has caused
material food safety and hygiene accidents, Party A is entitled to terminate
this Agreement without incurring any liabilities for breach of contract.



4.3  
If Party B’s employees’ safety is threatened in the Cafeteria, Party B is
entitled to terminate this Agreement without incurring any liabilities for
breach of contract.



4.4  
If Party B fails to satisfy the check-up requirements and cannot rectify
non-compliance items within the one(1) month, Party A is entitled to terminate
this Agreement.





Article 5.  Breach of Contact


5.1  
Liabilities for Party B’s Breach

(1)  
If Party B breaches the provision of Article 2.2 (1) herein and hair, thread or
other similar inedible things (the “General Inedible Thing”) are found in any
dish, Party B shall provide a new set of equivalent-value food free of charge or
do not charge for the previous set of food, and then cease the sales of such
dish immediately. If the General Inedible Things are found twice in the same
dish within the same month, Party B shall put forward a written rectification
plan to Party A.



(2)  
If Party B breaches the provision of Article 2.2 (1) herein and fly, cockroach,
mosquito, glass, metal or other similar inedible things (the “Material Inedible
Thing”) are found in any dish, Party B shall cease the sales of such dish
immediately and put forward a written rectification plan to Party A.



(3)  
If Party B breaches the provisions of Article 2.2 (1) and Article 5.1(2) herein
and has caused severe food safety and hygiene accidents, and if the competent
health authority deems it is caused due to Party B’s default, Party B shall be
liable as stipulated in Article 44 of the Law of the People's Republic of China
on Product Quality, Article 41 and Article 42 of Law of the People's Republic of
China on Protection of Consumer Rights and Interests.



(4)  
If Party B breaches the provision of Article 1.6 and fails to deliver the food
by stipulated time due to such special circumstances as water and power failure
and car broken, Party B shall give a reasonable prior notice and reschedule the
time so as to prevent any delay of meal supply.



(5)  
If Party B breaches the provision of Article 2.2(3), if the facilities and
equipments provided by Party A are lost or damaged due to Party B’s willful
conducts or gross negligence, Party B shall be liable for the repair and
compensate the losses sustained by Party A.



(6)  
If Party B breaches the provision of Article 4.1 and terminate this Agreement
without causes, Party B shall pay RMB5,000 to Party A as liquidated damage.



5.2  
Liabilities for Party A’s Breach

(1)  
If Party A breaches the provision of Article 4.1 and terminate this Agreement
without causes, Party A shall pay RMB5,000 to Party B as liquidated damage.



(2)  
If Party A breaches the provision of Article 3.2(2) and fails to inform Party B
in advance, resulting in Party B’s failure to adjust meal supply to Party A’s
employees, Party B shall not bear any responsibilities. Party A shall compensate
Party B for any loss of incomes incurred therefrom.



(3)  
If Party A breaches the provision of Article 1.5 and fails to maintain or
replace the facilities and equipments, Party B is entitled to maintain or
replace the facilities and equipments at its discretion and the costs and
expenses incurred therefrom shall be reimbursed by Party A.

 

 
 
4

--------------------------------------------------------------------------------

 


Article 6.   Miscellaneous


6.1  
Party B agrees to keep strictly confidential of all Party A’s information. Party
B may only disclose such information to the employees whose knowledge of the
information is required for providing services under this Agreement, and may use
such information solely for the purpose of this Agreement.





Party A
Party B
SIGNED by
 
SIGNED by
 
Date
Date


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------